Blandford, Justice.
[A. R. Altmeyer & Company proceeded to foreclose a mortgage against M. E. Hart. No plea was filed, and the rule was made absolute. Counsel for defendant asked tor time to see the husband of defendant, in order to learn *368whether there was any defence, but this was refused. After judgment, defendant excepted and assigned the following errors: ,
(1.) Because the court refused to allow time to defendant’s counsel.
(2.) Because the note secured by the mortgage did not fall due until December 1, 1883; the October term, 1883, of Sumter superior court met on the second Monday in October, and was adjourned until January 10,1884, and at this adjourned term, the note having fallen due, the rule nisi was granted.
(3.) Because the defendant has the entire term at which he is called on to answer to do- so; but the rule absolute was granted before the close of the term.]